DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, “the element moves with the drive-in element” is new matter and is not described in the specification.  
Regarding claims 2-20, claims 2-20 are rejected under 35 U.S.C. 112(a) because they depend from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the element moves with the drive-in element” are indefinite because it is unclear how the element (which is the squirrel cage rotor) can move with the drive-in element.  For examination purposes, “the element moves with the drive-in element” is interpreted to mean current is circulated through the element as the drive-in element moves.
Regarding claims 2-20, claims 2-20 are rejected under 35 U.S.C. 112(b) because they depend from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al (US 2013/0334277), hereinafter Shima, in view of Buttner et al (US 2019/0229597), hereinafter Buttner.

Regarding claim 1, Shima discloses a setting tool (Fig. 7A, item 1) for driving fastening elements into a substrate (Para. 0149), comprising a holder (Fig. 7A, item 4) for holding a fastening element (Para. 0149); a drive-in element (Fig. 7A, item 501) for transferring a fastening element held in the holder into the substrate along a setting axis (Para. 0149); a drive (Fig. 7A, item 281, 510, 522, 521, 525, 27) for driving the drive-in element toward the fastening element along the setting axis, wherein the drive comprises an electrical capacitor (Fig. 1, item 27) (Para. 0150), an element (Fig. 7A, item 525) configured to provide a current upon induction by an excitation magnetic field (Para. 0147) arranged on the drive-in element (Fig. 1) such that the element moves with the drive-in element (Para. 0147, under the 35 U.S.C. 112 interpretation discussed above); and, an excitation coil (Fig. 7A, item 281), wherein, during rapid discharge of the electrical capacitor, current flows through the excitation coil and generates a magnetic field that accelerates the drive-in element toward the fastening element (Para. 0147); the setting tool further comprising a control unit (Fig. 7A, item 200), which is suitable for controlling an amount of energy of the current flowing through the excitation coil during the rapid discharge of the electrical capacitor (Para. 0189).
Shima is silent about the element configured to provide a circulating current.
However, Buttner teaches a tool comprising an element configured to provide a circulating current (Para. 0013, 0043-0044).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the setting tool of Shima to include the circulating current as taught by Buttner.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a compact, efficient and long-lasting rotor to fire fasteners (Buttner, Para. 0003).

Regarding claim 2, Shima discloses the setting tool as claimed wherein the electrical capacitor is charged with a charging voltage (Para. 0155) at the beginning of the rapid discharge (Para. 0157-0158), and wherein the control unit is suitable for controlling the charging voltage (Para. 0157-0158).

Regarding claim 3, Shima discloses the setting tool wherein the control unit is suitable for controlling the amount of energy of the current flowing through the excitation coil (Para. 0018) during the rapid discharge of the electrical capacitor in dependence on one or more control variables (Para. 0156-0157).

Regarding claim 16, Shima discloses the setting tool comprising a hand-held setting tool (Fig. 7A, item 1).

Claims 4-6, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shima, in view of Buttner further in view of Barber et al (US 2003/0183670), hereinafter Barber.

Regarding claim 4, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a temperature of a surrounding area and/or of the setting tool, and wherein the one or more control variables comprise the detected temperature.
However, Barber teaches a setting tool wherein the setting tool has a means for detecting a temperature of a surrounding area and/or of the setting tool (Para. 0035), and wherein the one or more control variables comprise the detected temperature (Para. 0035).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Barber to modify the setting tool of Shima in view of Buttner to include the temperature sensor of Barber.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a setting tool with a wide range of drive energy, low energy variance, and a high degree of energy adjustment (Barber, Para. 0003).

Regarding claim 5, Shima in view of Buttner is silent about the setting tool wherein a charging voltage of the capacitor is higher the higher the temperature detected.
However, as combined above, Barber teaches a setting tool wherein a charging voltage (Para. 0031) of the capacitor is higher the higher the temperature detected (Para. 0031-0035).

Regarding claim 6, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a capacitance of the electrical capacitor, and wherein the one or more control variables comprise the detected capacitance.
However, Barber teaches the setting tool wherein the setting tool has a means for detecting a capacitance of the electrical capacitor (Para. 0035), and wherein the one or more control variables comprise the detected capacitance (Para. 0035-0041).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Barber to modify the setting tool of Shima in view of Buttner to include the sensor of Barber.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a setting tool with a wide range of drive energy, low energy variance, and a high degree of energy adjustment (Barber, Para. 0003).
Regarding claim 17, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting the temperature of the excitation coil.
However, as combined above, Barber teaches the setting tool has a means for detecting the temperature of the excitation coil (Para. 0035).

Regarding claim 20, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a capacitance of the electrical capacitor, and wherein the one or more control variables comprise the detected capacitance.
However, Barber teaches the setting tool wherein the setting tool has a means for detecting a capacitance of the electrical capacitor (Para. 0035), and wherein the one or more control variables comprise the detected capacitance (Para. 0035-0041).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Barber to modify the setting tool of Shima in view of Buttner to include the sensor of Barber.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a setting tool with a wide range of drive energy, low energy variance, and a high degree of energy adjustment (Barber, Para. 0003).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shima, in view of Buttner further in view of Grazioli et al (US 7,036,703), hereinafter Grazioli.

Regarding claim 7, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a mechanical load variable of the setting tool, and wherein the one or more control variables comprise the detected mechanical load variable.
However, Grazioli teaches a setting tool has a means for detecting a mechanical load variable of the setting tool (Col. 8, lines 20-33), and wherein the one or more control variables comprise the detected mechanical load variable (Col. 8, lines 20-33).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Grazioli to modify the setting tool of Shima in view of Buttner to include the force sensor of Grazioli.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a setting tool which safety features to prevent damage to the tool (Grazioli, Col. 1, lines 45-55).

Regarding claim 18, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting an acceleration of the setting tool.
However, as combined above, Grazioli teaches the setting tool wherein the setting tool has a means for detecting an acceleration of the setting tool (Col. 8, lines 20-33).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shima, in view of Buttner further in view of Kabbes et al (US 2018/0178361), hereinafter Kabbes.

Regarding claim 8, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a driving depth of the fastening element into the substrate, and wherein the one or more control variables comprise the detected driving depth.
However, Kabbes teaches a setting tool wherein the setting tool has a means for detecting a driving depth of the fastening element into the substrate (Para. 0028), and wherein the one or more control variables comprise the detected driving depth (Para. 0028).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Kabbes to modify the setting tool of Shima in view of Buttner to include the position sensor of Kabbes.  A person of ordinary skill in the art would have been motivated to make such change in order to prevent the setting tool from resetting before the drive-in element has fully fired (Kabbes, Para. 0002).

Regarding claim 9, Shima in view of Buttner is silent about the setting tool wherein the drive-in element moves during the transfer of the fastening element into the substrate to a reversing position and then in an opposite direction, and wherein the means for detecting the driving depth comprises a means for detecting the reversing position of the drive-in element.
However, as combined above, Kabbes teaches a setting tool wherein the drive-in element moves during the transfer of the fastening element into the substrate to a reversing position (Para. 0069-0073) and then in an opposite direction (Para. 0069-0073), and wherein the means for detecting the driving depth comprises a means for detecting the reversing position of the drive-in element (Para. 0069-0073).

Claims 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shima, in view of Buttner further in view of Adams (US 6,796,475).

Regarding claim 10, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a speed of the drive-in element, and wherein the one or more control variables comprise the detected speed.
However, Adams teaches a setting tool has a means for detecting a speed of the drive-in element (Col. 5, lines 33-48), and wherein the one or more control variables comprise the detected speed (Col. 5, lines 33-48).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Adams to modify the setting tool of Shima to include the speed sensor of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a variable setting tool while minimizing damages to the workpiece (Adams, Col. 2, lines 19-35).

Regarding claim 11, Shima in view of Buttner is silent about the setting tool wherein the means for detecting a speed of the drive-in element comprises a means for detecting a first point in time, at which the drive-in element passes a first position during the movement of the drive-in element toward the fastening element, a means for detecting a second point in time, at which the drive-in element passes a second position during the movement of the drive-in element toward the fastening element, and a means for detecting a time difference between the first point in time and the second point in time.
However, as combined above, Adams teaches a setting tool wherein the means for detecting a speed of the drive-in element comprises a means for detecting a first point in time (Col. 5, lines 33-48), at which the drive-in element passes a first position during the movement of the drive-in element toward the fastening element, a means for detecting a second point in time (Col. 5, lines 33-48), at which the drive-in element passes a second position during the movement of the drive-in element toward the fastening element (Col. 10, lines 25-63), and a means for detecting a time difference between the first point in time and the second point in time (Col. 10, lines 25-63).

Regarding claim 12, Shima in view of Buttner is silent about the setting tool wherein the setting tool has an operating element that can be adjusted by a user, and wherein the one or more control variables comprise an adjustment of the operating element.
However, Adams teaches a setting tool has an operating element (Fig. 1, item 40) that can be adjusted by a user (Col. 5, lines 10-21), and wherein the one or more control variables comprise an adjustment of the operating element (Col. 5, lines 10-21).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Adams to modify the setting tool of Shima in view of Buttner to include the operating element of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to select the firing speed based on fastener type and workpiece type.

Regarding claim 13, Shima in view of Buttner is silent about the setting tool wherein the operating element comprises an adjustment wheel and/or a slider.
However, as combined above, Adams teaches setting tool wherein the operating element comprises an adjustment wheel (Fig. 1, item 40) and/or a slider.

Regarding claim 14, Shima in view of Buttner is silent about the setting tool wherein the setting tool has a means for detecting a characteristic variable of the fastening element, and wherein the one or more control variables comprise the detected characteristic variable.
However, Adams teaches a setting tool wherein the setting tool has a means for detecting a characteristic variable of the fastening element (Col. 10, lines 25-63) (Col. 11, line 64-Col. 12, line 10), and wherein the one or more control variables comprise the detected characteristic variable (Col. 10, lines 25-63) (Col. 11, line 64-Col. 12, line 10).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shima, Buttner, and Adams to modify the setting tool of Shima in view of Buttner to include the sensor of Adams.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to select the firing speed based on fastener type and workpiece type.

Regarding claim 15, Shima in view of Buttner is silent about the setting tool wherein the characteristic variable of the fastening element comprises a type and/or an extent, and/or a material of the fastening element.
However, as combined above, Adams teaches a setting tool wherein the characteristic variable of the fastening element comprises a type (Col. 10, lines 25-63) (Col. 11, line 64-Col. 12, line 10) and/or an extent, and/or a material of the fastening element.

Regarding claim 19, Shima in view of Buttner is silent about the setting tool wherein a characteristic variable comprises a length and/or diameter of the fastening element.
However, Adams teaches a setting tool wherein a characteristic variable comprises a length and/or diameter of the fastening element (Col. 10, lines 25-63) (Col. 11, line 64-Col. 12, line 10).

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Shima does not disclose an element arranged on the drive-in element such that the element moves with the drive-in element, Examiner disagrees.  First, the limitation of “the element moves with the drive-in element” is rejected under 35 U.S.C. 112(a) and 112(b).  In view of the interpretation used based on the 35 U.S.C. 112(a) and 112(b), Shima teaches this limitation (see above 35 U.S.C. 103 rejection of claim 1).  Therefore the rejection is maintained.
Regarding Applicant’s argument that Shima does not push the drive-in element away by a Lorentz force, Examiner notes this feature is not claimed.  The element of Shima provides a current by induction of a magnetic field which causes the drive-in element to move (see above 35 U.S.C. 103 rejection of claim 1).  Shima in view of Buttner teach all of the limitations of claim 1.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731